NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0194n.06

                                        Case No. 20-5214

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                      FILED
 UNITED STATES OF AMERICA                       )                               Apr 15, 2021
                                                )                          DEBORAH S. HUNT, Clerk
        Plaintiff - Appellee,                   )
                                                )
 v.                                             )
                                                      ON APPEAL FROM THE UNITED
                                                )
                                                      STATES DISTRICT COURT FOR THE
 TYRONE TODD,                                   )
                                                      WESTERN DISTRICT OF TENNESSEE
                                                )
        Defendant - Appellant.                  )
                                                )
                                                )

BEFORE: GIBBONS, WHITE, and READLER, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Tyrone Todd appeals his convictions for

making a false statement to obtain a firearm and being a felon in possession of a firearm. He

argues that he is entitled to a new trial under Rehaif v. United States, 139 S. Ct. 2191 (2019),

because the district court failed to instruct the jury on his knowledge of felony status. Todd also

challenges the sufficiency of the evidence to support his convictions. Because the Rehaif error

was harmless and the evidence was sufficient to support his convictions, we affirm.

                                                I.

       On April 18, 2008, Tyrone Todd entered a nolo contendere plea in Mississippi state court

to the felony charge of burglary of a dwelling and was given a suspended sentence of ten years.

On July 11, 2016, Todd went to purchase a gun. The store manager gave Todd a copy of Bureau

of Alcohol, Tobacco, Firearms and Explosives Form 4473 to complete, which asked if Todd had

ever been convicted in any court of a felony, or any other crime, punishable by imprisonment for
Case No. 20-5214, United States v. Todd


more than one year, even if he received a lesser sentence including probation. Todd answered

“no” to the question. The Tennessee Bureau of Investigation conducted a background check and

denied Todd’s request for a firearm. Todd appealed the decision, and the bureau issued a

“conditional proceed.” Todd purchased the firearm, an AK-47 pistol, a few weeks later. Federal

agents later contacted Todd to recover the firearm.

       On June 3, 2018, officers responded to a call for aggravated assault at Todd’s home, which

he shared with his girlfriend. The officers recovered a second firearm, a Smith & Wesson pistol,

from the scene.

       Todd was charged with one count of making a false statement in order to purchase a

firearm, in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2), and two counts of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The first firearm possession charge

was for Todd’s possession of the AK-47 pistol purchased from the pawn store in 2016, and the

second charge was for Todd’s possession of the Smith & Wesson pistol recovered during the police

call in 2018.

       The jury found Todd guilty on all three counts. The district court sentenced Todd to 30

months’ imprisonment for each count, to run concurrently. Todd then filed this timely appeal.

                                                II.

       Todd argues that he should receive a new trial because the indictment and jury instructions

on the gun possession charges failed to specify that Todd knew of his status as a felon, as required

by the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). Rehaif held

that in an 18 U.S.C. § 922(g) prosecution, “the Government must prove both that the defendant

knew he possessed a firearm and that he knew he belonged to the relevant category of persons

barred from possessing a firearm.” Rehaif, 139 S. Ct. at 2200. Although neither the indictment



                                               -2-
Case No. 20-5214, United States v. Todd


nor the jury instructions included the required knowledge-of-status element, the error was harmless

and did not affect Todd’s substantial rights or the fairness of the proceedings.

                                                  A.

         Objections to the sufficiency of an indictment must be raised before trial. Fed. R. Crim. P.

12(b)(3)(B). When, as here, the defendant made no objection to the indictment before the district

court, we review the sufficiency of the indictment for plain error, United States v. Howard, 947

F.3d 936, 942–43 (6th Cir. 2020), even in cases where Rehaif had not yet been decided, United

States v. Ward, 957 F.3d 691, 694 (6th Cir. 2020). “Thus, we will reverse only if we find (1) error,

(2) that was plain or obvious, (3) that affected the defendant’s substantial rights, as well as (4) the

fairness of the judicial proceedings.” United States v. Conley, 802 F. App’x 919, 922 (6th Cir.

2020).

         Although the indictment lacked the required knowledge-of-status element, the omission

did not affect Todd’s substantial rights or the fairness of the proceeding. We have already rejected

a challenge to an identical indictment for § 922(g)(1) violations because there was no evidence

that the defendant had been “unable to present an adequate defense or was otherwise not put on

notice of the crime that he was charged of committing.” Ward, 957 F.3d at 694. “[T]he

requirement that an indictment allege all of the elements of the offense charged . . . seeks primarily

to ensure that an accused is reasonably informed of the charge made against him so that he can

prepare a defense.” Id. (quoting United States v. Cor-Bon Custom Bullet Co., 287 F.3d 576, 580

(6th Cir. 2002)). Todd mounted a robust defense at trial to the firearm possession charges and

even sought to argue—although the district court prevented him from doing so—that he could not

be guilty because he was unaware of his status as a felon. We construe an indictment not

challenged before the district court “liberally in favor of its sufficiency,” and “nothing here



                                                 -3-
Case No. 20-5214, United States v. Todd


indicates that the indictment cannot within reason be construed to charge a crime.” Id. at 695

(internal citations and quotations omitted).

                                                B.

       While the government suggests that plain error controls with respect to the jury instructions

as well, Todd’s argument fails under even the more forgiving harmless error standard. An error is

harmless when the government demonstrates “beyond a reasonable doubt” that “a reasonable jury

would have reached the same verdict without the error.” United States v. Maslenjak, 943 F.3d

782, 786 (6th Cir. 2019).

       In light of Rehaif, it was error for the district court not to include a knowledge-of-status

element in the jury instructions. But any error was harmless. See Maslenjak, 943 F.3d at 786;

Rehaif, 139 S. Ct. at 2198 (“[K]nowledge can be inferred from circumstantial evidence.” (quoting

Staples v. United States, 511 U.S. 600, 615 n.11 (1994))). “[D]espite the district court’s jury

instructions that now would be considered improper, it is clear that the jury based its verdict on

the § 922(g) counts of the superseding indictment on evidence indicating that [Todd] was aware

that he was not allowed to be in possession of a firearm.” United States v. Hall, 829 F. App’x 699,

708 (6th Cir. 2020); cf. Matthews v. United States, No. 19-2091, 2020 WL 2614619, at *2 (6th

Cir. Jan. 6, 2020) (government must prove that defendant “knew he belonged to the relevant

category of persons barred from possessing a firearm,” but need not prove that defendant

specifically “knew he was prohibited from possessing firearms”). The first count in the indictment,

making a false statement to obtain a firearm, required proof that the defendant “knowingly” made

the false statement. 18 U.S.C. § 922(a)(6). The government’s theory was that Todd falsely stated

on the gun purchase form that he had not been convicted of a felony. Thus, as the district court




                                               -4-
Case No. 20-5214, United States v. Todd


recognized, Todd could defend against the charge of making a false statement by arguing that he

was not aware that he was convicted of a felony.

        And Todd presented that exact defense. He took the stand at trial to assert that he did not

understand himself to be a convicted felon. He moved for acquittal both at the end of the

government’s proof and at the end of all proof, citing his lack of knowledge of status as the sole

reason for acquittal on the false statement count. At closing argument, Todd rested the entirety of

his defense to the false statement charge on the assertion that the government “could not prove”

that “Todd knew that he was a convicted felon at the time that he applied to get the original pistol.”

DE 130, Trans., Page ID 507. The government vigorously contested that argument and contended

that the evidence reflected that Todd “knew he was a felon.” Id. at 514. The jury adopted the

government’s version of events and found Todd guilty of making a false statement. By necessary

implication, the jury concluded that Todd knew that he was convicted of a felony. If Todd knew

he had been convicted of a felony when filling out the form, he surely still knew that days later

when he picked up the first firearm. Todd even signed a recertification that his answers on the

form were still true at that time.

        Todd possessed the second firearm on June 3, 2018, nearly two years after he falsely stated

that he has not been convicted of a felony and about six weeks after he completed his suspended

sentence on the 2008 felony. Perhaps in another case a jury could conclude that the defendant

knew that he was convicted of a felony at one point in time but no longer knew of his conviction

at another. That is not this case.

        We have held that “[a]lthough the stipulation of a prior felony does not automatically

establish knowledge of felony status, it is strongly suggestive of it.” Ward, 957 F.3d at 695

(quoting Conley, 802 F. App’x. at 923). While Todd never stipulated to committing a felony, the



                                                -5-
Case No. 20-5214, United States v. Todd


jury concluded that he both committed a felony in 2008 and that he knew, as of 2016, of his prior

felony conviction. See Hall, 829 F. App’x at 708 (considering jury’s “aware[ness] that [the

defendant] knew in 2018 that he was not permitted to possess a firearm”). The jury also heard

evidence that in 2008, Todd petitioned the Mississippi court to plead nolo contendere to burglary

of a dwelling, a felony in Mississippi. At sentencing in that case, Todd was informed that the court

could sentence him up to 25 years in prison, regardless of the terms of his plea. Todd then signed

a document titled “Felony Conviction Sentencing Order” affirming that he understood the

conviction, suspended ten-year sentence, and that he could “not own, carry or conceal a firearm.”

DE 68-2, Order, Page ID 120–122. Taken together, the government has demonstrated “beyond a

reasonable doubt” that “a reasonable jury would have reached the same verdict” had the jury been

instructed on the knowledge-of-status element. Maslenjak, 943 F.3d at 786. The instructional

error was harmless.

                                                III.

       Todd also challenges the sufficiency of the evidence to support his convictions. Todd

raises the same argument that he raised before the district court: that he could not be a convicted

felon because the Mississippi felony of which he had been convicted in 2008 was “illegal[ly]” the

result of a nolo contendere plea, which Todd argues Mississippi does not permit for felonies. CA6

R. 53, Appellant’s Br., at 11.

       Although “[g]enerally, a nolo plea is not available for felonies in Mississippi,” “a defendant

waives any objections to its use when he (1) knowingly and intelligently requested permission to

plead nolo, and (2) understood that the court considered it the equivalent of a guilty plea and could

sentence him to the penitentiary.” Welch v. State, 958 So. 2d 1288, 1289 (Miss. Ct. App. 2007).

Todd petitioned the court to plea nolo contendere. As the district court correctly pointed out, the



                                                -6-
Case No. 20-5214, United States v. Todd


plea colloquy at Todd’s sentencing—in which Todd expressly stated that he was making the plea

“freely and voluntarily”—demonstrated that Todd entered a knowing and voluntary nolo

contendere plea to burglary. CA6 R. 55, Appx., at 55. Todd also signed a “Felony Conviction

Sentencing Order,” which stated that Todd had “pled nolo contendere[] burglary of a dwelling”

and ordered a ten-year suspended sentence. DE 68-2., Order, Page ID 120–124.

         “Once accepted,” a nolo plea is treated “as a guilty plea,” meaning that the defendant

“waives the right to contest the truth of the charge, and the defendant submits to the punishment.”

Welch, 958 So. 2d at 1289 (internal citations and quotations omitted). Thus, Todd waived any

objection to the nolo contendere plea. And a conviction resulting from a no-contest plea is

admissible to prove the fact of conviction. United States v. Johnson, 803 F.3d 279, 283 (6th Cir.

2015).

         Todd also states that the evidence supporting his convictions was insufficient because he

would not have been convicted if other evidence had been introduced at trial. By asserting that

certain exhibits should have been introduced at trial but were not, Todd’s argument is more akin

to an ineffective assistance of counsel claim, which we generally do not review for the first time

on direct appeal. United States v. Wallace, 832 F. App’x 949, 953–54 (6th Cir. 2020). “Given the

importance of developing an adequate factual record, an ineffective assistance of counsel claim is

best brought in a post-conviction proceeding under 28 U.S.C. § 2255.” Id. (citing United States v.

Daniel, 956 F.2d 540, 543 (6th Cir. 1992)). If Todd wishes to press a claim of ineffective

assistance of counsel, he may do so through a post-conviction motion pursuant to § 2255.

                                                IV.

         We affirm Todd’s convictions for the reasons stated.




                                               -7-